Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 18, at the end of part (a) step (iii), the extraneous period  “.”  has been deleted.  

The above examiner’s amendment is merely editorial in nature and does not affect the metes and bounds of the claim.  

112 Rejections Withdrawn
The rejection of claim 17 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  

103 Rejections Withdrawn


Claim Objections Withdrawn
The objection to claims 11-13, 15 and 16, as being dependent upon a rejected base claim but otherwise allowable, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

Allowable Subject Matter
Claims 18-25 allowed.  The following is an examiner’s statement of reasons for allowance: 
Inventor has canceled all previously pending claims and added new claims 18-25.  This new claim set simply rewrites the previously pending claim set while incorporating the clarification necessary to overcome the 112(b) rejection, outlined in the previous Office Action, as well as narrowing the scope of the independent claim in order to overcome the 103 rejection outlined in the previous Office Action.  The closest prior art remains WO 2013/167998 A2, prior art of record (in the 103 rejection).  As stated in the previous Office Action, the cited art does not teach, show, suggest or make obvious the instant method steps, in particular step (a) (i)-(iii), of preparing pure droxidopa (I).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/7/2021